Citation Nr: 1011499	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-01 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Evaluation of osteoporosis of the lumbar spine, currently 
rated as noncompensable.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to July 
2006.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  In that decision, the RO, among other 
things, granted service connection for lumbar spine 
osteoporosis and assigned a noncompensable rating.  After 
additional evidence was received, the Cleveland, Ohio RO 
continued the noncompensable rating in a January 2007 rating 
decision.

Jurisdiction over this case was subsequently transferred to 
the VARO in San Diego, California, and that office forwarded 
the appeal to the Board.

In June 2009, the Board remanded the claim for additional 
development, specifically, to obtain any records pertaining 
to a Workers Compensation claim filed by the Veteran.  The 
Veteran, indicating that she filed her claim in 2007 rather 
than 2004 as indicated by the Board in its remand, submitted 
these records in October 2009, and they have been associated 
with the claims file.  As the relevant records have been 
obtained and associated with the claims file, the Board finds 
that there was substantial compliance with its remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 
(2009) ("substantial compliance" rather than "strict 
compliance" is required under Stegall) (citing Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999)).

 
FINDINGS OF FACT

1.  The Veteran's lumbar spine osteoporosis results in 
forward flexion to 90 degrees, extension to between 25 and 30 
degrees, bilateral lateral bending to 30 degrees, and 
bilateral rotation to between 30 and 40 degrees, resulting in 
between 240 and 255 degrees of combined motion of the 
thoracolumbar spine.

2.  There has been no lumbar spine pain, painful motion, 
crepitus, muscle spasm, guarding, localized tenderness, or 
vertebral body fracture during the appeal period.


CONCLUSION OF LAW

The criteria for an initial, compensable rating for lumbar 
spine osteoporosis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5242 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

As noted above, the claim for a higher initial rating for 
lumbar spine osteoporosis arises from the Veteran's 
disagreement with the initial rating assigned after the grant 
of service connection.  The courts have held, and VA's 
General Counsel has agreed, that where an underlying claim 
for service connection has been granted and there is 
disagreement as to "downstream" questions, the claim has 
been substantiated and there is no need to provide additional 
VCAA notice or prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 
(2003).  

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 
38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 
22 Vet. App. 128, 137 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

In any event, the Veteran was provided appropriate VCAA 
notice in October 2007, May 2008, June 2008, June 2009, and 
October 2009 letters, after which the claim was readjudicated 
in a February 2010 supplemental statement of the case (SSOC).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records (STRs) and all of the identified post-service private 
and VA treatment records, including the Workers Compensation 
records obtained pursuant to the Board's remand.  The Veteran 
was afforded a pre-discharge March 2006 examination and 
November 2007 VA examination, each of which addressed the 
nature and severity of her lumbar spine osteoporosis.  VA's 
duty to assist a Veteran includes providing a thorough and 
contemporaneous examination when the record does not 
adequately reveal the current state of the Veteran's 
disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) 
(citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 
124).  The record is inadequate and the need for a 
contemporaneous examination occurs when the evidence 
indicates that the current rating may be incorrect due to the 
passage of time and a possible increase in disability.  Hart, 
21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) ("Where the appellant complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled the appellant for 
another examination").  However, in an initial rating claim, 
the mere passage of time does not trigger VA's duty to 
provide additional medical examination unless there is 
allegation of deficiency in the evidence of record.  Hart, 21 
Vet. App. at 508 (citing Palczewski v. Nicholson, 21 Vet. 
App. 174, 182-83 (2007)).  The Veteran has not argued, and 
the evidence does not reflect, that there has been a possible 
increase in disability due to the passage of time since the 
most recent November 2007 VA examination.  A new examination 
is therefore not required.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for a higher initial rating for 
lumbar spine osteoporosis is thus ready to be considered on 
the merits.

Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An 
evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be staged.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, 
as shown below, the evidence warrants only a uniform 
noncompensable rating.

The Veteran's lumbar spine osteoporosis is rated 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5013.  The diseases listed in DCs 5013 through 5024 are rated 
based on limitation of motion of affected parts, as 
arthritis, degenerative.  See Note following DC 5024.  
Degenerative arthritis is rated under DC 5003, which provides 
that degenerative arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  DC 5003 also provides that 
when the limitation of motion is noncompensable, a rating of 
10 percent is for application, but the limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Degenerative arthritis of the lumbar spine is rated under 
38 C.F.R. § 4.71a, DC 5242.  All disabilities of the spine 
are rated under the General Rating Formula for Diseases and 
Injuries of the Spine (for Diagnostic Codes 5235 to 5243, 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula apply 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability 
rating for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height. A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Higher ratings are warranted 
for forward flexion of the thoracolumbar spine to 30 degrees 
or less or ankylosis.

Note (2) to the General Rating Formula provides that, for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  See also 38 C.F.R. § 
4.71a, Plate V.

In addition, for disabilities evaluated on the basis of 
limitation of motion, VA is required to apply the provisions 
of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional 
impairment.  The Court has instructed that in applying these 
regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, incoordination, or 
pain. Such inquiry is not to be limited to muscles or nerves.  
These determinations are, if feasible, to be expressed in 
terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, incoordination, 
or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59.  38 C.F.R. § 4.59 also provides that the intent of the 
Rating Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability, and that 
crepitation should be noted carefully as points of contact 
which are diseased.

The Veteran's claim must be denied because there is no 
evidence of any of the above lumbar spine symptomatology 
warranting a compensable rating.  On the March 2006 VA 
orthopedic examination, there were no complaints of localized 
pain, although the Veteran complained of intermittent 
soreness.  Examination of the spine showed no swelling or 
edema, crepitus was negative, and range of motion was flexion 
90 degrees, extension 25 degrees, lateral bending 30 degrees 
bilaterally and lateral rotation 40 degrees bilaterally, with 
a combined range of motion of 255 degrees.  There was no 
evidence of any of the DeLuca factors, and the diagnosis 
section indicated, "No pathological diagnosis is recorded 
secondary to the history and physical examination today."  
On the November  2007 VA examination, the Veteran indicated 
she had not had any bone fractures in her back, had strained 
her back at work, resulting in a workers compensation claim, 
but had no specific problem with osteoporotic bone.  On 
examination, forward flexion was to 90 degrees, extension to 
30 degrees, right and left lateral flexion to 30 degrees and 
right and left lateral rotation to 30 degrees, with a 
combined range of motion of 240 degrees.  There were no 
flares or loss of range of motion or any evidence of any of 
the DeLuca factors.  The impression was normal lumbar spine 
examination.

The Workers Compensation records do not contain range of 
motion figures or detailed examination findings, but reflect 
that the Veteran sustained a lumbar strain in April 2007, 
missed two days of work, underwent physical therapy, and was 
"discharged as cured without ratable disability."  She was 
to return to work with limited stooping, bending, kneeling, 
squatting, limited to lifting, and could lift, pull, or push 
up to 25 pounds.

The Board has also considered the appellant's pleadings and 
lay statements.  However, the lay evidence is remarkably non-
specific and fails to establish that she has a compensable 
degree of functional impairment.  As such, the lay evidence 
does not provide a basis for a higher evaluation.

The above evidence reflects that the Veteran is not entitled 
to a compensable rating for her lumbar spine osteoporosis 
under the General Rating Formula, the DeLuca factors, DC 
5003, or 38 C.F.R. § 4.59.  Flexion was a normal 90 degrees, 
combined range of motion was between 240 and 255 degrees, and 
extension, lateral bending and lateral rotation were at or 
near normal.  There was also no evidence of muscle spasm, 
guarding, localized tenderness, vertebral body fracture, or 
objectively confirmed noncompensable limitation of motion.  
Moreover, none of the DeLuca factors was present on either 
examination, and there was no evidence of crepitus, swelling, 
or other factors indicating periarticular pathology as 
productive of disability.  The only abnormality of the lumbar 
spine during the appeal period appears to have been the 
intermittent soreness of which the Veteran complained during 
the March 2006 VA examination.  While the Veteran is 
competent to testify to intermittent soreness, this symptom, 
in and of itself, does not warrant a compensable rating in 
light of the otherwise normal findings described above.

Note 1 to the General Rating Formula provides that any 
associated objective neurologic abnormalities are to be 
evaluated under an appropriate diagnostic code.  A separate 
rating is not warranted in this case, however, because the 
March 2006 VA general medical examination report indicated 
that there were good pulses and sensory response with 2+ deep 
tendon reflexes, and the November 2007 VA examination report 
indicated that the neurologic system was completely intact, 
and the Veteran had no complaints of muscular loss or other 
problems.

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).  The first question is whether the 
schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  If the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
governing norms.  If the Veteran's disability picture meets 
the second inquiry, then the third step is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the 
Veteran's lumbar spine osteoporosis are fully contemplated by 
the applicable rating criteria.  Thus, consideration of 
whether the Veteran's disability picture exhibits other 
related factors such as those provided by the regulations as 
"governing norms" is not required.  In any event, the Veteran 
indicated on the November 2007 VA examination that she had 
lost no days of work from her low back in the past year, and 
the Workers Compensation records indicated that loss of work 
from her lumbar strain was minimal.  There is also no 
evidence that there has been frequent hospitalization due to 
the lumbar spine osteoporosis or that the Veteran's symptoms 
have otherwise rendered impractical the application of the 
regular schedular standards.  Therefore, referral for 
consideration of an extraschedular evaluation for lumbar 
spine osteoporosis is not warranted.  38 C.F.R. § 
3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence 
is against an initial, compensable rating for osteoporoses.  
The benefit-of-the-doubt doctrine is therefore not for 
application, and the claim must be denied.  See 38 U.S.C. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3, Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).




ORDER

A compensable rating for osteoporosis of the lumbar spine is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


